FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ZHI QIANG ZHAO,                                  No. 06-74150

               Petitioner,                        Agency No. A079-658-680

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Zhi Qiang Zhao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. Reviewing for substantial evidence, Don v. Gonzales, 476
F.3d 738, 741 (9th Cir. 2007), we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility finding

because Zhao’s testimony regarding an alleged list of corrupt government officials

was confusing and unresponsive, see Shrestha v. Holder, 2010 WL 10982, *8 (9th

Cir. Jan. 5, 2010) (unresponsiveness is one of the circumstances the Real ID Act

entitles the agency to consider in assessing credibility), and he failed to corroborate

his testimony by producing the list, which he testified his friend possessed, see 8

U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C. § 1252(b)(4) (“[n]o court shall reverse a

determination made by a trier of fact with respect to the availability of

corroborating evidence . . . unless the court finds . . . a reasonable trier of fact is

compelled to conclude that such corroborating evidence is unavailable”); Aden v.

Holder, 2009 WL 4877951, *3 (9th Cir. Dec. 18, 2009) (an applicant can be

faulted for failing to provide corroboration when he “could reasonably obtain it.”).

In the absence of credible testimony, Zhao failed to establish he is eligible for

asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




KN/Research                                  2                                      06-74150
       Because Zhao’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if he returned to China, his CAT claim fails. See id. at 1157.

       PETITION FOR REVIEW DENIED.




KN/Research                               3                                    06-74150